PER CURIAM: *
Evelyn Smith appeals the 57-month sentence she received following her guilty-plea conviction for making a counterfeit security. She asserts that the district court violated United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), by using facts not admitted by Smith to enhance her sentence. Post-Booker, “[t]he sentencing judge is entitled to find by a preponderance of the evidence all the facts relevant to the determination of a Guideline sentencing range.” United States v. Mares, 402 F.3d 511, 519 (5th Cir.2005). Smith has not shown that the enhancements applied by the district court were clearly erroneous. See United States v. Lopez-Urbina, 434 F.3d 750, 767 (5th Cir.2005); United States v. Villanueva, 408 F.3d 193, 203 n. 9 (5th Cir.2005). Consequently, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.